          Case 1:21-cv-01407-UNA Document 3 Filed 05/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT                            FILED
                            FOR THE DISTRICT OF COLUMBIA                             MAY 28 2021
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
CHRISTOPHER FOSTER,                          )
                                             )
       Petitioner,                           )
                                             )
               v.                            )       Civil Action No. 21-1407 (UNA)
                                             )
UNITED STATES et al.,                        )
                                             )
       Respondents.                          )



                                 MEMORANDUM OPINION

       Christopher Foster, appearing pro se, has filed a purported application for a writ of

habeas corpus under 28 U.S.C. § 2241, captioned “Class Action Application for Insurrection

Suppression, Employment-Service & Bounty,” ECF No. 1. “The writ of habeas corpus shall not

extend to a [petitioner] unless” he is “in custody” under some authority. 28 U.S.C. § 2241(c).

Petitioner’s address of record in Toledo, Ohio, appears to be a residence, and he has stated

nothing to suggest that he is in custody. Even if he is challenging some form of custody,

petitioner has not named a proper habeas respondent. See Rumsfeld v. Padilla, 542 U.S. 426,

434-39 (2004) (discussing the immediate custodian rule).

       As for the “class action application,” a lay person like petitioner can neither prosecute the

claims of other individuals nor act as a class representative pro se. See 28 U.S.C. § 1654 (“In all

courts of the United States the parties may plead and conduct their own cases personally or by

counsel[.]”); U.S. ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 16 (D.D.C.

2003), aff'd sub nom. Rockefeller ex rel. U.S. v. Washington TRU Solutions LLC, No. 03–7120,

2004 WL 180264 (D.C. Cir. Jan. 21, 2004) (“[A] class member cannot represent the class



                                                 1
          Case 1:21-cv-01407-UNA Document 3 Filed 05/28/21 Page 2 of 2




without counsel, because a class action suit affects the rights of the other members of the class.”)

(citation omitted)). Therefore, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.


                                                      ________________________
                                                      TREVOR N. McFADDEN
                                                      United States District Judge
Date: May 28, 2021




                                                 2
